USCA11 Case: 22-11745      Date Filed: 08/22/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11745
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANTHONY KEITH TAYLOR,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:17-cr-20471-MGC-1
                   ____________________
USCA11 Case: 22-11745         Date Filed: 08/22/2022    Page: 2 of 4




2                      Opinion of the Court                 22-11745


Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       Anthony Taylor appeals his six-month sentence imposed fol-
lowing the revocation of his supervised release under 18 U.S.C.
§ 3583(g). The government argues that, because Taylor failed to
self-surrender for service of his sentence and has yet to appear, this
Court need not consider his appeal under the fugitive disentitle-
ment doctrine. We agree, and we therefore dismiss the appeal.
                                  I.
       Taylor pleaded guilty to one count of possession of a firearm
by a convicted felon, and the district court sentenced him to 33
months in prison and three years of supervised release. Taylor
completed his prison term and began serving his term of supervised
release in June 2020.
       In March 2022, Taylor’s probation officer recommended
that his supervised release be revoked based on, among other al-
leged violations, Taylor’s use of marijuana as shown in several pos-
itive urine tests. At the revocation hearing, Taylor admitted to us-
ing marijuana. The district court revoked his supervised release
and sentenced him to six months in prison—near the low end of
the Guidelines range of 5–11 months.
      Taylor appealed, arguing that his sentence is substantively
unreasonable because the district court failed to consider and
properly weigh the 18 U.S.C. § 3553(a) factors.
USCA11 Case: 22-11745        Date Filed: 08/22/2022     Page: 3 of 4




22-11745               Opinion of the Court                        3

                                 II.
        Under the fugitive disentitlement doctrine, an appellate
court has discretion to dismiss the appeal of a defendant who is a
fugitive from justice during the pendency of his appeal. Ortega-Ro-
driguez v. United States, 507 U.S. 234, 239 (1993). A “fugitive from
justice” is a person who flees or conceals himself within the juris-
diction after having committed a crime therein. United States v.
Barnette, 129 F.3d 1179, 1183 (11th Cir. 1997). Further, “intent to
flee from prosecution or arrest may be inferred from a person’s fail-
ure to surrender to authorities.” Id. at 1184 (quotation and altera-
tion omitted).
        A defendant’s fugitive status must have some connection “to
the appellate process he seeks to utilize,” such as when the defend-
ant’s fugitive status and appellate proceedings overlap. Id.; Ortega-
Rodriguez, 507 U.S. at 249 (stating that such a connection exists
“when a defendant is at large during the ongoing appellate process”
(quotation omitted)). The rationale underlying the fugitive disen-
titlement doctrine is that a defendant who escapes from the re-
straints placed upon him pursuant to a criminal conviction has
waived or abandoned his right to call upon the resources of the
court. See Molinaro v. New Jersey, 396 U.S. 365, 366 (1970); Or-
tega-Rodriguez, 507 U.S. at 240.
       Here, Taylor’s appeal is subject to dismissal under the fugi-
tive disentitlement doctrine. Taylor is a fugitive from justice be-
cause he failed to self-surrender and has remained out of custody.
His intent to flee is inferred from his failure to submit to the
USCA11 Case: 22-11745        Date Filed: 08/22/2022     Page: 4 of 4




4                      Opinion of the Court                22-11745

authorities and self-surrender. His fugitive status is connected to
his appeal because his fugitive status and appellate proceedings
overlapped, as he failed to self-surrender only days after filing his
notice of appeal and has yet to appear.
                                III.
      For the foregoing reasons, we dismiss Taylor’s appeal of his
sentence on the revocation of supervised release.
      DISMISSED.